Name: Commission Regulation (EC) No 2477/2001 of 17 December 2001 on aid for the transport of sugar cane in the French overseas departments
 Type: Regulation
 Subject Matter: organisation of transport;  overseas countries and territories;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|32001R2477Commission Regulation (EC) No 2477/2001 of 17 December 2001 on aid for the transport of sugar cane in the French overseas departments Official Journal L 334 , 18/12/2001 P. 0005 - 0006Commission Regulation (EC) No 2477/2001of 17 December 2001on aid for the transport of sugar cane in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulation (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 18 thereof,Whereas:(1) Article 16 of Regulation (EC) No 1452/2001 provides for aid for the transport of cane from the fields where it is harvested to the reception centres. The aid is to be determined on the basis of distance and other objective criteria relating to transport and may not exceed half the transport costs per tonne fixed on a flat-rate basis by the French authorities in each department. It is to apply to cane intended for processing into sugar and into rum.(2) Transport costs vary considerably in the French overseas departments. Maximum flat-rate aid amounts should therefore be fixed which comply with an average amount of aid for each department and which do not exceed half the transport costs per tonne, up to maximum amounts fixed on a flat-rate basis. The French authorities should determine the unit amounts granted to producers in accordance with objective criteria established by them. Such amounts may be varied in particular with the tonnage transported.(3) Aid applications must be supported by evidence of transport. France may adopt all additional measures necessary for the purposes of applying this scheme.(4) To guarantee uniform treatment of sugar cane harvested and transported during the 2001/02 marketing year, the measures provided for in this Regulation should apply form 1 July 2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 11. Aid for the transport of cane from the edge of the fields where it is harvested to the reception centres as provided for in Article 16 of Regulation (EC) No 1452/2001 shall be paid under the conditions set out in this Regulation to produce delivering their cane directly to reception centres.2. Cane eligible for transport aid shall be that intended for the production of sugar or rum.3. Cane eligible for the aid shall be of sound, fair and merchantable quality.4. Reception centre shall be understood to mean the weighing centre or the factor itself in the case of delivery direct to the latter, whether it be a sugar refinery or a distillery.Article 21. The transport costs for producers shall be determined on the basis of the distance between the edge of the field and the reception centre and of other objective criteria, including access to the field and the existence of natural obstacles.2. Without prejudice to paragraph 3, the unit amount of aid determined for producers shall not exceed:(a) half the transport costs per tonne fixed on a flat-rate basis in accordance with paragraph 1;(b) the maximum amounts below for each department:EUR 5,49/t for RÃ ©union;EUR 5,34/t for Guadeloupe;EUR 3,96/t for Martinique;EUR 3,81/t for French Guiana.3. The aid for cane transport shall be determined by the French authorities in accordance with the following average unit amount for each department, depending on the quantities involved:EUR 3,2/t for RÃ ©union;EUR 2,5/t for Guadeloupe;EUR 2,0/t for Martinique;EUR 2,0/t for French Guiana.Article 31. Aid applications shall be submitted to the competent authorities designated by France.2. Aid applications shall be accompanied by cane delivery notes drawn up by the competent bodies or the processing enterprises designated by the Member State for each department.Article 4France shall adopt all additional measures necessary for the application of this Regulation, including those relating to the submission of aid applications, verification of the documentary proof provided for in Article 1 and checks on quantities of cane delivered.Article 5France shall notify the Commission:(a) within four months following the entry into force of this Regulation:- of the criteria for determining the unit amounts granted to producers,- of the additional measures adopted pursuant to Article 4;(b) in the annual report provided for in Article 27 of Regulation (EC) No 1452/2001, for each department:- of the total quantities of cane, expressed in tonnes, for which aid has been requested,- of the total amount of the aid and the variation in the amounts of aid per tonne transported,- of any changes to the criteria and additional measures referred to in point (a).Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to all cane transported from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.